Whittle, J.,
delivered the opinion of the Court.
The court concurs in the dissenting opinion of the President, to he handed down in this case, except with respect to the charges of the hill involving the alleged failure of the defendant in error, J. L.- Powell, as treasurer of ETottoway county, to- return with his delinquent lists the original, tax tickets for each and all the items embraced therein, and to account for subsequent collections alleged to have been made by him on tax tickets included in such lists.
We are of opinion that the treasurer was not entitled to receive credit by any delinquent taxes until and unless the original tax tickets for such taxes were filed with the clerk; and also that he is liable for all moneys received by him on tax tickets contained in the delinquent lists. We are further of opinion that the plaintiff in error, the Board of Supervisors of ETotto*753way county, is entitled to maintain the bill in this aspect of the case, and, upon the exhibits filed therewith, to have a reference to a commissioner in chancery with regard to such tickets and collections, and to hold the treasurer responsible, to the extent of the county’s interest therein, for all such tickets as were actually collected by him.
We are further of opinion that section 612, Virginia Code (1904), and cognate sections, providing for the collection of delinquent taxes from taxpayers, apply only to cases in which the lists have been returned by the treasurer in good faith in conformity to law, and that they afford no remedy against a treasurer who has ex maleficio collected tax tickets included in the delinquent lists. The Board of Supervisors can alone hold a treasurer responsible for such derelictions of duty so far as the county levy is concerned. The statutes invoked have no application to such case—they afford remedies against delinquent taxpayers and their property, but none against a defaulting treasurer.
Por these reasons the decree sustaining the demurrer .and dismissing the bill must be reversed, and the case remanded for further proceedings to be had therein not in conflict with the views herein expressed.